Name: Commission Regulation (EU) NoÃ 1154/2010 of 8Ã December 2010 amending Regulation (EC) NoÃ 1580/2007 as regards the trigger levels for additional duties for pears, lemons, apples and courgettes
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  regions and regional policy;  cooperation policy;  marketing;  EU finance
 Date Published: nan

 9.12.2010 EN Official Journal of the European Union L 324/40 COMMISSION REGULATION (EU) No 1154/2010 of 8 December 2010 amending Regulation (EC) No 1580/2007 as regards the trigger levels for additional duties for pears, lemons, apples and courgettes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2) provides for surveillance of imports of the products listed in Annex XVII thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of applying Article 5(4) of the Agreement on Agriculture (4) concluded as part of the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2007, 2008 and 2009, the trigger levels for additional duties on pears, lemons, apples and courgettes should be adjusted. (3) Regulation (EC) No 1580/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex XVII to Regulation (EC) No 1580/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX XVII ADDITIONAL IMPORT DUTIES: TITLE IV, CHAPTER II, SECTION 2 Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they stand at the time of the adoption of this Regulation. Order number CN Code Description Period of application Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes From 1 October to 31 May 1 215 717 78.0020 From 1 June to 30 September 966 474 78.0065 0707 00 05 Cucumbers From 1 May to 31 October 12 303 78.0075 From 1 November to 30 April 33 447 78.0085 0709 90 80 Artichokes From 1 November to 30 June 17 258 78.0100 0709 90 70 Courgettes From 1 January to 31 December 57 955 78.0110 0805 10 20 Oranges From 1 December to 31 May 368 535 78.0120 0805 20 10 Clementines From 1 November to end of February 175 110 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids From 1 November to end of February 115 625 78.0155 0805 50 10 Lemons From 1 June to 31 December 329 872 78.0160 From 1 January to 31 May 120 619 78.0170 0806 10 10 Table grapes From 21 July to 20 November 146 510 78.0175 0808 10 80 Apples From 1 January to 31 August 916 384 78.0180 From 1 September to 31 December 95 396 78.0220 0808 20 50 Pears From 1 January to 30 April 291 094 78.0235 From 1 July to 31 December 93 666 78.0250 0809 10 00 Apricots From 1 June to 31 July 49 314 78.0265 0809 20 95 Cherries, other than sour cherries From 21 May to 10 August 90 511 78.0270 0809 30 Peaches, including nectarines From 11 June to 30 September 6 867 78.0280 0809 40 05 Plums From 11 June to 30 September 57 764